Martin, J.,

delivered the opinion of the court.
The plaintiff leased a house to the defendants for ten years. Considerable repairs being wanted, he ■ employed workmen to effect them. The defendants, finding their stay in the house inconvenient while the repairs were going on, left it, and handed the key to the workmen. The repairs bein'g completed, and the key being offered to them, they declined to receive it and return to the house.
The present action was brought for rent. The defendants, w a plea in reconvention, prayed for a dissolution of-the J if lease and for damages, and there was verdict for the defendants, and the plaintiff appealed. The defendant, Bauduc, was permitted to go out of court on an allegation that he had made a cession of goods, to which the plaintiff had been 1 . made a pai ty.
pt appears to us that the judgment ought to be reversed. * r . . j o o The repairs were necessary, and the lessee was bound to suffer them to be made, and was entitled to no allowance therefor, except a suspension of the rent during the time he was obliged to quit the house. Louisiana Code, 2670.
*195The record shows that he was obliged to leave the house, but it does not appear at what period the repairs were com-pieted, so as to allow him to return. As he had the verdict of the jury in his favor, and it does not appear to what diminution of the rent he is entitled, the case must be remanded.
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed, the verdict set aside, and the case remanded for a new trial; the defendant paying costs in this case.